                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                   NORTHERN DIVISION
                                           *

UNITED STATES OF AMERICA                           *

       v.                                          *           Criminal No. DKC-19-0122

DAVID MARSTON                              *

                      *     *     *    *       *   *    *     *        *   *   *


                     CONSENT MOTION FOR EXTENSION OF TIME

       The defendant, David Marston, by and through undersigned counsel, hereby moves the

Court to extend the deadline for filing pretrial motions to a date to be determined at the status call

currently scheduled for May 9, 2019. In support thereof, the undersigned respectfully represents:

   1. Pursuant to the Order entered by the Court on April 18, 2019, pretrial motions are due on

       May 3, 2019, and the trial is scheduled to begin on May 28, 2019. Dkt. No. 11. A motions

       hearing has not yet been scheduled.

   2. The parties are scheduled to contact chambers via a conference call on May 9, 2019, at

       9:30 a.m. for a status update. Dkt. No. 11.

   3. The Government provided its initial discovery disclosures on April 23, 2019, and

       supplemented those disclosures on May 2, 2019.

   4. The undersigned requires additional time to review the Government’s disclosures, conduct

       investigation, and consult with Mr. Marston prior to filing pretrial motions on his behalf.

   5. Counsel for the government, Assistant United States Attorney Brandon Moore, consents to

       the requested extension.

       WHEREFORE, Mr. Marston moves the Court to extend the May 3, 2019 deadline for filing

pretrial motions to a date to be set at the May 9, 2019 status call.
                                            Respectfully submitted,

                                            James Wyda
                                            Federal Public Defender
                                            for the District of Maryland

                                                            /s/
                                            ________________________________
                                            RACHEL E. ZIMAROWSKI (#810604)
                                            Assistant Federal Public Defender
                                            100 South Charles Street
                                            Tower II, 9th Floor
                                            Baltimore, Maryland 21201
                                            Telephone: (410) 962-3962
                                            Facsimile: (410) 962-0872
                                            Rachel_Zimarowski@fd.org




                               CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2019, a copy of the foregoing was served via CM/ECF to
parties in this matter.

                                                         /s/
                                            Rachel E. Zimarowski




                                               2
